Citation Nr: 1233720	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1964 to November 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. The Board has previously remanded this case on two occasions, most recently in April 2011, and it is now back for appellate review and disposition. 


FINDINGS OF FACT

1. The Veteran died in July 2005 from the immediate cause of cardiac arrest, due to or as a consequence of aortic stenosis insufficiency. There were other significant conditions contributing to death but not resulting in the underlying cause of hyperlipidemia, alcohol abuse, and a pacemaker.

2. The Veteran had presumed exposure to Agent Orange during military service.  He was also service-connected for posttraumatic stress disorder (PTSD) and diabetes mellitus, type II during his lifetime.

3. The preponderance of the competent medical opinion evidence establishes that a disability of service origin did not cause or contribute substantially and materially to the Veteran's death. 






CONCLUSION OF LAW

The criteria are not met for service connection for the cause of the Veteran's death. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012);          38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

Through VCAA notice correspondence dated from February 2010, the RO (through the Appeals Management Center (AMC)) informed the appellant as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.                 § 3.159(b). The VCAA notice further indicated the joint obligation between VA and the appellant to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). 

As an additional notice requirement, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007), which set forth a new standard as to notice under the VCAA pertaining to a claim for Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1310 (where premised upon service-connected or compensable disability). Generally, the notice provided must include: (1) a statement of the conditions, if any, for which a veteran was service- connected at the time of his       or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and  (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. The above criteria were all met through the notice correspondence provided to the appellant.

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The VCAA notice correspondence all followed issuance of the February 2006 RO rating decision on appeal, and thus did not comport with the definition of timely notice. However, the appellant has had an opportunity to respond to the notice correspondence in advance of the most recent March 2012 Supplemental Statement of the Case (SSOC) readjudicating her claim. There is no objective indication of any further relevant information or evidence that must be associated with the record. The appellant has therefore had the full opportunity to participate in the adjudication of the claim.   See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has also taken appropriate action to comply with the duty to assist the appellant in this case, acquiring private treatment records from during               the Veteran's lifetime, and obtaining VA medical opinions regarding the underlying medical conditions that caused or contributed to the Veteran's death. See DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008). An inquiry with the Social Security Administration (SSA) for records pertaining to an award of SSA disability benefits resulted in a response that all pertinent records had been destroyed by that agency. There is no indication of further medical evidence to obtain in connection with the claim for service connection for the cause of the Veteran's death, or other action necessary to supplement the record. In support of her claim, the appellant has provided private treatment records. She has declined the opportunity for a hearing. The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the appellant.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claim on the merits.  

Background and Analysis

In order to establish service connection for the cause of the veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2012); 38 C.F.R. § 3.312(a) (2012). This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports. Id. A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection. 38 C.F.R.                  § 3.312(c). See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) (addressing requirements for consideration of disabilities attributable to service        as contributory, as well as direct cause of death in dependency and indemnity compensation (DIC) claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).
 
The Veteran's death certificate indicates that he passed away in July 2005.              The immediate cause of death was listed as sudden death due to cardiac arrest,    due to or as a consequence of aortic stenosis insufficiency. There were listed as other significant conditions contributing to death but not resulting in the underlying cause hyperlipidemia, alcohol abuse, and a pacemaker. 

At the time of the Veteran's death, service connection was in effect for PTSD rated at 70 percent; type II diabetes mellitus rated at 20 percent; peripheral neuropathy of the right and left feet associated with diabetes mellitus, each rated at 10 percent; and nephritis associated with diabetes mellitus, rated noncompensble (0 percent). 

During the Veteran's active duty service, he had a period of service in the Republic of Vietnam, and is therefore presumed as a matter of law to have had exposure to Agent Orange therein. See 38 C.F.R. § 3.307(a)(6)(iii). 
The appellant-widow in August 2005 correspondence set forth several contentions insofar as an alleged medical relationship between service-connected disability, and the cause of the Veteran's death. The appellant indicated that the Veteran had diabetes and depression for many years, and also had high blood pressure and high cholesterol. She indicated that heart disease was a leading cause of diabetes-related deaths because high blood sugar was associated with narrowing of the arteries, increased blood levels of trigylcerides, decreased levels of "good" cholesterol, high blood pressure, and heart attack. The appellant further contended that diabetes caused poor circulation, and with poor circulation the body's organs were affected in many ways, in that diabetes was associated with blindness, heart and blood vessel disease, strokes, kidney failure and nerve damage. According to the appellant, adults with diabetes had heart disease death rates about two to four times higher than adults without diabetes. The appellant further contended that the Veteran     had implanted a vagal nerve stimulator in 2004 intended to stop the process of uncontrollable hiccups. According to the appellant, in the hospital report it stated that the Veteran had a "pacemaker" when in fact this referred to the stimulator.   The appellant expressed the belief that this had much to do with the nerve damage caused by the diabetes. The appellant further contended that had the Veteran not been exposed to Agent Orange during military service, that all of his health problems and depression likely would never have existed. 

The Veteran's VA medical records indicate a history of intermittent hospitalizations during the few years preceding his death in August 2005. As indicated in one January 2005 VA hospitalization summary report, the diagnosis given was of upper gastrointestinal (GI) bleed secondary to erosive esophagitis; respiratory failure, resolved, secondary to congestive heart failure (CHF); right base infiltrate, due to aspiration pneumonia; hyponatremia secondary to psychogenic polydipsia, resolved; coronary artery disease, cardiac ischemia secondary to cocaine intoxication; and adjustment disorder. 

A subsequent July 2005 follow-up report from a VA cardiologist indicated that         the Veteran had hypertension and known aortic valvular cardiomyopathy, and was recently discharged from VA with heart failure, hyponatremia, and mental status changes. It was further indicated that on past admissions, Cardiology had seen the Veteran and mentioned possible ischemic evaluation by catheterization and even referral to Cardiothoracic Surgery to evaluate for aortic valve replacement.             The Veteran had a significant history of medical noncompliance and substance abuse. He denied any recent cocaine use, but his urine toxicology screen on admission from the following month was positive for cocaine and amphetamines. Given his non-compliance with medical therapy and apparently ongoing substance abuse, the Veteran was deemed not a candidate for elective catheterization or for aortic valve replacement, and all of the necessary and strict medical requirements that would follow these procedures. It was recommended that the Veteran receive aggressive medical therapy with afterload reduction to improve his forward flow and cardiac output. 

In her February 2006 correspondence, the sister-in-law of the Veteran indicated that she had witnessed the Veteran's state of health over the previous years, and had a medical background herself as a speech and language pathologist. According to this individual, she recalled the final discussion that took place between herself and her sister (the appellant) with medical personnel at the VA hospital, and recalled that the attending physician and his intern told her that due to the effects of the disease that the Veteran encountered due to his service, which included thyroid disease and diabetes, the Veteran had resultant damage to the heart and other organs. The VA physician also stated that the surgeries that were necessary to save the Veteran's life were not possible due to the instability of his heart. The physician stated that              the Veteran's heart valves were leaking and that the chance for stabilizing him for  surgery was not possible. They did not directly say that the Veteran was dying but the prognosis was not good for him. According to the author of this statement,            the thyroid condition and diabetes had taken their toll on the Veteran's boy, and his heart and other vital organs were deteriorating. The VA physician had told her that even if they operated on the heart that the other organs that were affected by           Agent Orange might not hold up.  

The May 2006 correspondence from a VA readjustment counselor indicates that  the Veteran had been a client from 1995 through 2002. According to the readjustment counselor, she had reviewed the RO's decision on the appellant's claim for DIC and there were several areas that had been overlooked. It was stated that the Veteran had initially come in for benefits assistance because he had been self-medicating to cope with his intrusive thoughts and depression. He had been dealing with the effects of diabetes for years, which had taken its toll on his organs. He had suffered chronic depression from both his military service and subsequent personal issues. The depression only served to compound his need for self-medicating. He was treated for carcinoma of the thyroid in 1995, and even though this might not be a compensable cancer that is acknowledged as Agent Orange related, that cancer and subsequent treatment also served to create additional stress, both emotionally and physiologically. According to the VA readjustment counselor, while it was valid that the immediate cause of death was cardiac arrest, it had to be noted that all of his medical conditions, to include the stress and type II diabetes mellitus, significantly contributed to the weakening of his heart and ultimate arrest. The opinion was expressed that since the Veteran was service-connected for both PTSD and type II diabetes, it made sense that they both might have significantly contributed to his cardiac arrest. 

Attached to the VA readjustment counselor's report were several articles that correlated PTSD and heart disease, and type II diabetes mellitus and heart disease. 

In August 2006, a medical opinion was procured from a VA cardiologist on the issue of service connection for the cause of the Veteran's death. In the opinion,    the VA examiner noted that the Veteran had experienced PTSD, type II diabetes mellitus, hypertension, hyperlipidemia, chronic hiccups, thyroid cancer status-post thyroidectomy, esophageal erosions and GI bleed, severe aortic stenosis, substance abuse (cocaine) and congestive heart failure. The cause of death was noted as sudden death (or as a consequence of) cardiac arrest due to (or as a consequence of) aortic stenosis and regurgitation. The contention was that PTSD and diabetes mellitus caused his death. The cause of death was noted to be as a consequence of aortic stenosis. According to the VA examiner, diabetes and PTSD were not known to cause or exacerbate aortic stenosis. In a study from the New England Journal of Medicine, August 2000, the authors studied the predictors of outcome in severe asymptomatic aortic stenosis. The presence of diabetes was not associated with worse outcomes. No data existed on the relationship between PTSD and aortic stenosis. The Veteran had severe aortic stenosis and had symptoms of congestive heart failure. After onset of heart failure, the average life expectancy in aortic stenosis was about two years. In the VA examiner's opinion, the Veteran's death as a consequence of aortic stenosis was less likely as not caused by or a result of his PTSD and diabetes mellitus. 

In her September 2006, the appellant reiterated her contention that diabetes mellitus was likely a contributing cause of the Veteran's death. The appellant further stated her belief that the Veteran's conditions of sleep apnea, uncontrollable chronic hiccups, acid reflux, depression including PTSD, and diabetes mellitus had all combined to put a major strain on his heart which led to the cause of his death.

In its April 2011 remand, the Board observed that there was evidence on file during the few years preceding the Veteran's death of intermittent treatment for cardiac ischemia (at times considered secondary to cocaine intoxication). The Board further observed that effective August 31, 2010, the provisions of 38 C.F.R. § 3.309(e) added to those diseases for which presumptive service connection was available based on herbicide exposure, that of ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).           See 75 Fed. Reg. 53, 202 (Aug. 31, 2010). A note to this provision states that          for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. Consequently,       in light of this new regulation, the Board remanded this case for a new VA medical opinion addressing the issue of the cause of the Veteran's death, and whether it was etiologically related to ischemic heart disease (as a condition that itself would have been subject to presumptive service connection). 

Following this further development action by the Board, a new VA cardiology opinion was obtained, in June 2011. The VA examiner stated as follows:

	I have reviewed the attached medical records in its entirety for [the Veteran]
	to determine whether the Veteran's cause of death ...of "sudden death 	secondary to cardiac arrest due to aortic stenosis and insufficiency" 	documented on the death certificate was at least as likely as not (50% 	probability or greater) related to his diagnosed ischemic heart disease, 	previous herbicide exposure or his military service-connected conditions of
	PTSD or diabetes mellitus.

	This was a 61-year old male veteran with a history of cocaine abuse, PTSD,
	severe aortic stenosis, aortic insufficiency, left ventricular dysfunction, 	hypertension, hypercholesterolemia, diabetes, esophageal erosion and 	depression, who had multiple admissions for cocaine use, congestive heart 	failure, and gastrointestinal bleed, who was deemed not to be a valvular 	replacement candidate due to his substance abuse. Although he had 	symptoms of ischemic heart disease in some of his admissions, he had no
	objective evidence of CAD [coronary artery disease], as documented by his 	cardiac catheterization in the progress note of Dr. James Chang on 10/10/04 	at Brockton VAMC. He also had nuclear stress test at Providence VAMC on
	6/15/05 which showed "no evidence of ischemia or significant foci of 	decreased uptake. The ejection fraction was estimated to be 24 percent." 	Based on the above, it is more likely than not that the Veteran's ischemic 	heart disease [was] caused solely by his cocaine use and anemia and not by 	CAD per se.

	Neither the Veteran's ischemic heart disease, his previous herbicide 	exposure, nor his military service-connected conditions of PTSD or diabetes 	mellitus are known risk factors for the Veteran's causes of death of aortic 	stenosis or insufficiency.

	In conclusion, it is my opinion that the Veteran's cause of death of aortic 	stenosis or insufficiency has a less than 50% probability to be caused and/or
	related by or a result of ischemic heart disease, previous herbicide exposure, 	or his military service-connected conditions of PTSD or diabetes mellitus. 

On a thorough and comprehensive review of the record, applying the pertinent law and regulations, the Board concludes that this claim must be denied. Essential to  the Board's finding in this regard is that the competent and probative evidence weighs against indicating that a disability of service origin caused, or contributed substantially or materially to the Veteran's death. The primary service-connected disabilities which have been claimed as precipitating causes of death in this case consist of diabetes mellitus type II and PTSD, and a searching and complete medical inquiry has not provided the requisite showing that either of these conditions was actually causally linked to the Veteran's condition of aortic stenosis. (The condition of "aortic stenosis" may be defined as a narrowing of the orifice of the aortic valve or of the supravalvular or subvalvular regions. See Dorland's Illustrated Medical Dictionary (30th Ed.), at 1757 (2003)). The Veteran also had diagnosed cardiac ischemia in the years preceding his death in 2005, and                  the Board's prior remand directed specific inquiry into whether ischemia (as a presumptively service-connected disorder based on Agent Orange exposure) had a significant role in the development of aortic stenosis. The Board has reached the conclusion that the evidence weighs against this claim after having considered the two medical opinions on file addressing the determinative issue of causation.

There is initially the August 2006 VA cardiologist's opinion, which ruled out the likelihood of a connection between the Veteran's service-connected PTSD and diabetes mellitus, and his condition of aortic stenosis, stating as his rationale that neither of the claimed precipitating conditions were known to cause or exacerbate aortic stenosis, and citing a medical journal article in support of this finding.       The VA physician further explained that severe aortic stenosis once present, and after onset of heart failure, often resulted in a diminished life expectancy of two years. On this rationale, the VA physician considered the Veteran's death as a result of aortic stenosis to be less likely as not caused by service-connected disability. 

The subsequent medical opinion of June 2011 from another VA cardiologist found that neither the Veteran's previous in-service herbicide exposure, nor his service-connected PTSD or diabetes mellitus, were known risk factors for aortic stenosis or insufficiency. The VA examiner further considered the potential role of ischemic heart disease as a factor in the cause of the Veteran's death, but found upon closer review of all VA medical records that there was little if any evidence of actual coronary artery disease during the Veteran's lifetime. As a result, it was concluded that the ischemic heart disease was brought upon solely by his cocaine use and anemia and not by CAD per se. In any event, ischemic heart disease was not a known risk factor for aortic stenosis. On these grounds, this examiner similarly found the Veteran's death as a result of aortic stenosis to be less likely as not caused by service-connected disability, or any other incident of military service. 

There is plausible reason to find probative value in these opinions. The first opinion of August 2006 states as a matter of general medical knowledge that PTSD and diabetes mellitus are not known causative or contributing factors to aortic stenosis. This presents a definitive rationale, based on an individual case study, as well as consideration of medical literature. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). 

The next opinion offers still further rationale, identifying PTSD, diabetes mellitus, herbicide exposure, and ischemic heart disease all as noncontributing factors to aortic stenosis, again, presumably as a matter of general medical knowledge in the field of cardiology. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993)         (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). The opinion further raises a significant point about the etiology of ischemic heart disease, suggesting an etiology of cocaine abuse, rather than in-service exposure to         Agent Orange. Generally, ischemic heart disease is presumed service-connected when (as here) there is in-service Agent Orange exposure -- but that presumption does not apply when there is a readily apparent alternative explanation for the pathology shown, in this case, the Veteran's history of cocaine abuse. See 38 C.F.R. § 3.307(d) (evidence which may be considered in rebuttal of service incurrence of a disease listed in §3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease). Nor does VA law permit direct service connection for injuries or diseases where premised upon substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant. See U.S.C.A. § 105;            38 C.F.R. § 3.301(d). See also VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999). Regardless, notwithstanding that ischemic heart disease arguably is not a condition of service origin, the fact remains also that the VA examiner further considered ischemic heart disease not to be a factor in the development of aortic stenosis, as the latter is a condition limited to the function of the aortic valve. 

With regard to the latter opinion of June 2011 in particular, the Board notes that   the appellant's designated representative has raised the point that the VA examiner did not expressly indicate having reviewed the contents of the claims file in the course of issuing his opinion. As the representative points out, the RO initially tried to return the case to the VA examiner for a statement confirming he had reviewed the claims folder, but there was never any follow-up on this action. Regardless of this, however, the Board finds that there are sufficient grounds to independently conclude that the claims file was properly reviewed. The June 2011 examiner specifically stated that "I have reviewed the attached medical records in its [sic] entirety..." He then proceeded in the body of his opinion to identify by VA facility and date specific medical appointments the Veteran had sought in his lifetime, which could only have been provided following a searching review of the file. Thus, while the Veteran did not expressly state having "reviewed the claims file"   in those exact words, the Board is satisfied that such action was still properly undertaken.

Having reviewed the foregoing opinions, and the bases for accepting them as competent and well-reasoned, it is observed further that there are no medical opinions on record that are distinctly from a cardiologist or otherwise a general practitioner's standpoint that weigh in favor of the claim. The Board recognizes and is fully aware of the February 2006 statement of the appellant's sister-in-law a speech and language pathologist. This having been noted, the statement proffered is largely focused upon the author's recollections of what the Veteran's treating VA physicians told her, and does not offer an independent medical assessment of           the Veteran's medical condition and what events led to the cause of his death. While her medical background is readily apparent, it also does not lend itself to the specific area of analysis and expertise that would resolve the instant claim involving the subject area of cardiology. The assertions provided therein will nonetheless be addressed in more detail further below. 

Meanwhile, the May 2006 statement from a VA readjustment counselor though purporting to identify a causal relationship between the Veteran's service-connected PTSD and diabetes mellitus, and the cause of his death, likewise lacks any noted medical expertise to offer an opinion on causation. See Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)                  (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)). Thus, the Board cannot place substantive probative value upon this individual's assertion that the Veteran's medical conditions collectively, including mental stress and diabetes mellitus, significantly contributed to the weakening of his heart. The Board acknowledges that as a lay assertion, it raises a specific theory of recovery in this case. The previously noted VA opinions of two cardiologists who fully reviewed this case however, considered this possibility and found that there was no clinical connection between either service-connected disability at issue, and aortic stenosis involving damage to the aortic heart valve. To the extent the VA vocational rehabilitation counselor believes otherwise, his unsubstantiated medical opinion cannot be considered to outweigh the contrary findings of the VA specialists  in cardiology. Not without consideration also is that the vocational rehabilitation counselor provided copies of medical journal articles to substantiate his contention. Clearly, the Board must given appropriate weight to medical treatise evidence, and must not discount it without review of whether the articles cited apply to the circumstances of a given case. Here, however, the cited articles are limited in scope to the causal connection between diabetes mellitus and heart disease. The final condition which the Veteran manifested was not heart disease, but rather aortic stenosis, limited to the structure and function of the aortic valve, and not a generalized cardiovascular disease with arteriosclerosis. Therefore, the cited articles are not considered relevant to the disposition of this particular case. The preceding cited two cardiologist's opinions are likewise sufficient on their face to accept as dispositive without having reviewed these journal articles, as the articles are not directly pertinent to the cause of the Veteran's death. 
The Board has also given due consideration throughout to the competent lay assertions raised by the appellant, and other individuals on her behalf. To this effect, the appellant has identified numerous deleterious common effects of diabetes mellitus (one of the Veteran's service-connected disabilities), including poor circulation that could lead to organ damage. She identifies a higher death rate for diabetes mellitus patients from heart disease. Without question, these findings are clearly relevant to the present case. That having been said, they identify a theory of recovery, that ultimately must be confirmed through medical inquiry. As the appellant is a lay person, her allegations that diabetes mellitus led to organ damage that specifically involved aortic stenosis in this case cannot be dispositive. This   is not to say she does not raise a reasonable possibility, but only that her own assertions must be substantiated by medical evidence. The Board cannot resolve this case on less than competent medical evidence. And up to this point, every medical inquiry to VA cardiologists on the subject of causation has resulted in the pronouncement that diabetes mellitus has no impact upon the particular condition of aortic stenosis. Again, it must be emphasized that the question is not whether diabetes impacts heart disease, but specifically whether it affects aortic stenosis. 

The Board has similarly reviewed the assertions of the appellant's sister-in-law, including her assertion that the Veteran's treating VA physicians told her that         the Veteran had sustained serious damage to the heart and other organs from diabetes mellitus. As a result, they indicated, the Veteran could not undergo life saving surgery to repair a leaking heart valve. As a routine matter, a secondhand account of a physician's statement cannot provide competent evidence on a dispositive medical question, such as the requisite medical relationship to service, or service-connected disability. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on subject of etiology is necessary instead of layperson account, as a reliable indicator of physician's opinion and its underlying basis).     The Board still accepts the possibility that this competent lay account of what the physician said is recognizable as evidence of the same. That notwithstanding, the indication that the Veteran's treating VA physician could not perform aortic heart valve surgery on the Veteran because of organ damage resulting from diabetes mellitus, and Agent Orange exposure, does not appear to represent an accurate summary of the record. There is contrary documentary evidence to the effect that the Veteran was not deemed a candidate for valve replacement surgery because of the impact of his pattern of substance abuse, and not for any other reason. Unfortunately, there is nothing in the extensive VA outpatient and hospitalization records that corroborates any assertion made regarding service-connected disability, or service-related Agent Orange exposure having been a factor in the events which ultimately led to the cause of the Veteran' death.

In summary, the preponderance of the evidence weighs against the conclusion that the cause of the Veteran's death is etiologically related to his military service. Accordingly, the claim for service connection for cause of death is being denied. Where as here, the weight of the evidence is unfavorable, the benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


